Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Though the prior art US Publication 2006/0129899 (Cochran) discloses 
operating a first solid state memory device for a period of time, wherein operating includes reading and writing user data to the first solid state memory device (“active monitoring of solid state memory devices in the memory system” [0009], “all or part of the data stored in an active solid state memory device, and used in an active data processing system, may be copied to at least one redundant memory device” [0009]);
capturing state information of the first solid state memory device after the period of time, storing the state information in a control file;  loading the control file onto a second solid state memory device;  (“all or part of the data stored in an active solid state memory device, and used in an active data processing system, may be copied to at least one redundant memory device” [0009] and “the dynamic transition further requires that the system data stored in the active memory device be copied to the redundant memory device” [0023]); 
	performing performance testing on the second solid state memory device (“active memory device to be tested” [0009]); and
US Publication 2009/0089610 (Rogers) teaches the state information includes only a program-erase cycle count and a logical to physical mapping table and wear leveling data, and does not include user data written to the first solid state memory device (“only a subset of the memory need be read thereby reducing system down, among other thing. In particular, state information such as a logical to physical mapping is captured via a checkpoint operation periodically” [Abstract], wear leveling data “advantageous to use the flash uniformly and avoid re-writing to a few pages repeatedly since flash pages do wear out with excessive use (also referred to as wear leveling requirement). The application using the flash page may write a few selected pages repeatedly. A flash driver or the like can maintain a mapping from the logical page addresses used by the memory to the physical page addresses and continue to change the physical pages uniformly across the flash storage to avoid wearing out a few selected pages” [0034] the mapping includes the wear level data);
the prior art fails to teach or suggest the further inclusion of
adapting the state information to correct errors due to physical variation, wherein adapting comprises: discovering one or more bad blocks in one or more locations; and  seeding the third solid state memory device with valid data based on a mapping table.  
	Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.
Each remaining claims depends upon independent claims 1 and 11 and thus is allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Publication 2008/0147964 (Chow) teaches “Next the data in the flash memory is erased and pre-assigned patterns are written to the flash memory, in a step 1018. In a specific embodiment, only blocks with good flags are erased. Blocks that fail to erase or that cannot be written to correctly are marked as bad blocks and these blocks are recorded in a bad block table in the reserved area of the flash memory” [0098].
US Publication 2009/0049366 (Toda) teaches “the correspondence between the bad block addresses and replaceable block addresses to be accesses in place of the bad block addresses is written into CAM” [0596].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241.  The examiner can normally be reached on Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/C.Y.L/Examiner, Art Unit 2864 

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857